DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered. 

Receipt is acknowledged of Amendments and Remarks filed on 10/19/21 and an IDS filed on 08/26/21. Claim 1 has been amended and no claims have been cancelled or added. Accordingly, claims 1, 5-11 remain under examination on the merit and claims 12, 14-17 and 22 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merkus et al (US20060147388).

Applicant’s claims
A pharmaceutical nasal dosage form, said pharmaceutical nasal dosage form being a powder and in a unit dose and comprising: from about 18% to about 23% w/w of 

Merkus et al teach formulations suitable for nasal delivery of pharmacologically and therapeutically active agents for systemic activity, in particular for nasal powders containing drugs such as apomorphine and dihydroergotamine and their salts (See [0001]). The said powder usually has a range of particle sizes distributed around a mean particle size, which is in the range of from 5 to 150 µm (See [0007]). A suitable salt of dihydroergotamine is mesylate and/or tartrate (see [0033] and [0090]).
Merkus et al disclose a formulation comprising from 2.5 to 50% by wt of dihydroergotamin mesylate (See claim 7). The said powdered pharmaceutical formulation suitable for nasal delivery containing: 0.5-50% by wt of active material and 50-99.5% by wt of excipient(s) (See [0014]). The said one or more excipient may be mannitol micro-fine cellulose such as microcrystalline cellulose (see [0024] and claims 1 and 17).
The said formulation can be administered using a nasal insufflator or a passive device. For example, the formulation is placed in a capsule which is set in an inhalation or insufflation device. The required amount for a nasal administration of a nasal formulation may be, for example, between 1 and 50 mg, typically 1 to 20 mg, for example administered as about 5 to 20 mg per nostril (See [0047]). 
In claim 7, Merkus discloses a powder composition for nasal delivery comprising from 2.5 to 50% by wt of dihydroergotamine mesylate and from 50%-97.5% of excipients. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teaching of Merkus et al to arrive at the claimed invention with a reasonable expectation of success. It would have been obvious to do so because Merkus et al teach powder formulations for nasal administration for quick relief of migraine headaches comprising dihydroergotamine mesylate and a suitable excipient such as micro-fine celluloses including microcrystalline cellulose. While Merkus et al teach a broader range for the dihydroergotamine mesylate, one of ordinary skill in the art is more than capable of determining the suitable percentage for the desired formulation.  
           The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merkus et al (US20060147388) in view of Nagata et al (US 20080260848).

Applicant’s claims


Merkus et al’s teaching are delineated above and incorporated herein. Specifically, Merkus et al teach formulations suitable for nasal delivery of pharmacologically and therapeutically active agents for systemic activity, in particular for nasal powders containing drugs such as dihydroergotamine mesylate, wherein the said powder contains a suitable excipient including micro-fine celluloses such as microcrystalline cellulose and has a particle sizes in the range of from 5 to 150 µm. 
Merkus et al, while disclosing the micro-fine cellulose excipients such as microcrystalline cellulose, does not expressly disclose the particle size as claimed. This is known in the art and would have been obvious over the teachings of the art such as Nagata et al.   

Nagata et al teach powdery compositions for intranasal administration, which comprise non-peptide/non-protein drugs and as a carrier, crystalline cellulose aggregates having a particular cribriform particle diameter, yield rapid action and high absorbability of the drugs (See Abstract). 
The said powdery compositions for intranasal administration which comprise a non-peptide/non-protein drug, and crystalline cellulose aggregate as a carrier thereof, 85% (w/w) or more even 90% or more of the crystalline cellulose aggregate are particles that have a cribriform particle diameter within the entire range of 20 to 60 µm or a partial range thereof (See [0013]-[0014] and [0053]). The said non-protein drug includes migraine drugs such as ergotamine, dihydroergotamine (See [0022]-[0023] and claim 6). 
Nagata et al also disclose that crystalline cellulose products are available as Avicel® PH-105 and PH-F20 at FMC corp. (US) and Asahi Kasei, respectively (See [0030] and [0052]).

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have given the nasally inhalable powdery formulations comprising dihydroergotamine and a suitable excipients including microcrystalline cellulose of Merkus et al to have looked in the art for effective particle size range for the microcrystalline cellulose for achieving optimum results in delivering the formulation as taught by Nagata et al with a reasonable expectation of success. It would have been obvious to do so because Merkus et al teach powder formulations for nasal administration for quick relief of migraine headaches comprising dihydroergotamine mesylate and a suitable excipient such as micro-fine celluloses including microcrystalline cellulose. Ngata et al teach an intranasal powder formulation comprising an active agent such as dihydroergotamine and a crystalline cellulose such as microcrystalline cellulose wherein the said cellulose has a particle size diameter range of from 20 to 60 µm, for rapid action and high absorbability. 

           The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merkus et al (US20060147388) in view of Oki et al (WO 2004073729, relying on US 7,638,138 as its English translation). 

Merkus et al’s teaching are delineated above and incorporated herein. Specifically, Merkus et al teach formulations suitable for nasal delivery of pharmacologically and therapeutically active agents for systemic activity, in particular for nasal powders containing drugs such as dihydroergotamine mesylate, wherein the said powder contains a suitable excipient including micro-fine celluloses such as microcrystalline cellulose and has a particle sizes in the range of from 5 to 150 µm. 
Merkus et al, while disclosing the micro-fine cellulose excipients such as microcrystalline cellulose, does not expressly disclose the particle size as claimed. This is known in the art and would have been obvious over the teachings of the art such as Oki et al.   

Oki et al ‘138 teach compositions for nasal administration, which comprise a pharmaceutical, and as the carrier thereof, crystalline cellulose with a specific particle diameter and/or partially pregelatinized starch. Such compositions improve the in vivo absorption efficiency of pharmaceuticals (See abstract). Starch with a mean particle diameter of 20 to 100 µm is used (See col. 4, lines 18-20). 
The particle size distribution of crystalline cellulose includes about 85 wt % or more of the crystalline cellulose particles have a particle diameter distribution within the entire range of 20 to 60 µm. Specifically, commercially available Avicel® PH-F20 or PH-M15 (i.e. microcrystalline cellulose) can be used after size classification or as it is. 
The nasal formulations of Oki et al also comprise one or more physiologically active agents (See col. 2, line 63 to col. 3, line 28). 

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the powdery formulation of Oki et al to have looked in the art for other pharmaceutically active agents to incorporate in the said nasal formulations for effective delivery and treatment of different disorders such as migraine headaches 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding the limitations of the device or delivery, it is noted that the claims are drawn to a dosage form, i.e. a composition and as such the device a dosage form is stored in or delivered via, does not affect the dosage form and is not a patentable limitation of the claims. The same applies to the delivery of the formulation. However it is also noted that Nagata disclose both reservoir devices and capsules from which a single dose is delivered to the nasal cavity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 10 and 20-21 of U.S. Patent No. 10,195,139 in view of Merkus et al (US 20060147388). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the  in view of Merkus et al. Specifically the examined claims are drawn to a nasal dosage form comprising from about 18 to 23% of dihydroergotamine or a salt thereof and an excipient. Reference claims are drawn to a method of manufacturing a set of vessels containing a powdery formulation for nasal administration, the powdery formulation comprising a drug, and a carrier that comprises a first crystalline cellulose, a second crystalline cellulose or a starch, and tribasic calcium phosphate, wherein the second crystalline cellulose or the starch has an average particle diameter of 30 to 100 µm.  The active agent may be an ergotamine. Merkus et al teach powder formulations for nasal administration for quick relief of migraine headaches comprising dihydroergotamine mesylate or apomorphine and an excipient including crystalline cellulose. Merkus also discloses that the amount of the active agent in the formulations may be from 0.5 to 50% of the formulation. 
The differences are that the examined claims comprise DHE while reference claims comprise ergotamine. It would have been obvious to one of ordinary skill in the art to have selected dihydroergotamine as the ergotamine because Merkus et al teach there is evidence that DHE is suitable for nasal administration and very effective in treating migraine when nasally administered. 

Claims 1 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-20 of U.S. Patent No. 10,792,253. An obviousness-type double patenting rejection is appropriate because while the conflicting 
Specifically the examined claims are drawn to a nasal dosage form comprising from about 18 to 23% of dihydroergotamine or a salt thereof and an excipient. 
Reference claims are drawn to an intranasal pharmaceutical powder composition, wherein the intranasal pharmaceutical powder composition comprises particles that comprise an active agent, a carrier, and at least one member selected from the group consisting of a thickening agent, a pH adjusting agent, a sugar alcohol, and any combination thereof, and wherein: the active agent comprises dihydroergotamine (DHE) or a pharmaceutically acceptable salt thereof, indomethacin or a pharmaceutically acceptable salt thereof, or testosterone or a pharmaceutically acceptable salt thereof; the carrier comprises a microcrystalline cellulose, wherein the microcrystalline cellulose is at least partially coated with the active agent. Reference claim 13 also discloses the said intranasal pharmaceutical powder composition of claim 1, wherein the dihydroergotamine or a pharmaceutically acceptable salt thereof is present in about 20% of a total weight of the intranasal pharmaceutical powder composition and the microcrystalline cellulose is present in about 55% of the total weight of the intranasal pharmaceutical powder composition.
The differences are between the amounts of the dihydroergotamine and the cellulose in the formulations and the reference claims also recite characteristics of the formulation while examined claims do not. However the said differences are minor differences and would not have rendered the claims distinct. Specifically, the 20% DHE .   

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection of claims over Oki and Merkus are directed to the lack of direct teaching of the formulation, differences in the active agents or the percentage of DHE. Applicant argues that “the cited references do not supply one of ordinary skill in the art with a reason or motivation to modify the Oki formulation with dihydroergotamine mesylate. Oki is directed to the delivery of a peptides, such as insulin, which is a biologic medication, whereas Merkus is directed to the delivery drugs such as apomorphine and dihydroergotamine, which are small molecule medications. Biologic medications and small molecule medications are very different from one another and cannot be accurately compared to one another. This difference is demonstrated at least by the FDA’s different classifications and approval processes for each. Biologics differ drastically from small molecules when parameters such as size and manufacturing processes are compared. Biologics often act through different mechanisms of action, and have different physiochemical properties” (See Remarks, pages 5-6). 
The argument is neither persuasive nor sufficient to overcome the rejection. While we agree with the statement on the differences between insulin or biologics and dihydroergotamine, small molecules, the argument that it would not have been obvious to combine the references is not persuasive. Both Oki et al and Merkus et al teach active substance is a peptide/protein drug and/or a non-peptide/non-protein drug including a low-molecular-weight drug” (See [0041]). The said active agents include various medicaments and compounds including biologics, large molecules and small molecules such as insulin and ergotamine (See [0042]-[0043 and [0048]-[0049]). 
Also Haruta (10,792,253) discloses a powdery nasal formulation comprising excipients and an active agents selected form proteins and non-proteins including both dihydroergotamine and insulin. The list of active agents expands through three columns (See cols. 1-3). In Example 10, a powdery formulations is disclosed that can comprise an active agent which may be insulin or dihydroergotamine (See Cols. 60-61).  
It is further noted that Oki et al’s list of suitable active agents is not limited to biologics such as insulin, but to proteins, peptides and peptide-related compounds. Thus it would have been obvious to one of ordinary skill in the art having possession of Oki et al’s teaching to look for other active agents for the same formulations as taught 
Applicant’s next argument is that one of ordinary skill in the art would not have combined the references because “excipient compatibility studies are an important component of the drug formulation process and are conducted to ensure that the active agent and excipient are compatible with each other” (See Remarks, page 7).    
The above argument is also not found persuasive. Oki et al and Mekus et al both teach different active agents combined with the same excipients. While the excipient and the active agent have to be compatible, the references of record teach one of ordinary skill in the art that the crystalline celluloses are suitable and compatible excipients for many different active agents. This is also confirmed by Nagata et al ‘331. 
Then Applicant argues that “Neither Oki not Merkus provides any guidance on arriving at the claimed 18% to about 23% w/w of dihydroergotamine or a pharmaceutically acceptable salt thereof. The Office alleges that Merkus discloses a large range of active agent (0.5-50% w/w) that can be included in a composition. However, it would require undue experimentation for a person of ordinary skill to arrive at the claimed by weight percentage of the active agents.” (See remarks, page 8).
The above arguments are not found persuasive. While Applicant is correct that Merkus does not teach the claimed range of 18-23%, they do teach a range of from 2.5 to 50% which encompasses the claimed range entirely. It is noted that claim 7 of Merkus is directed to a powder composition for nasal delivery comprising from 2.5 to 50% by wt of dihydroergotamine mesylate and from 50-97.5% of excipients. 


Claims 1, 5-11 remain rejected. Claims 12, 14-17 and 22 remain withdrawn. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616